Plaintiff below sued out a cross writ of error to an order granting her motion for a new trial, and the plaintiff in error who had already sued out under Section 4615, C. G. L., 2905, R. G. S., an original writ of error to the same order, moves to dismiss or quash the cross writ of error as not being maintainable in advance of the entry of a final judgment in the cause.
In the case of Wolfe v. City of Miami, this day decided on the same point, it was held that on writ of error to an order granting a new trial, a cross writ of error by the opposite party seeking to assign errors generally, is not maintainable and should be quashed. On the authority of the holding in that case the cross writ of error in this case is accordingly quashed.
Cross writ of error quashed.
DAVIS, C. J., and ELLIS and TERRELL, J. J., concur.
WHITFIELD, P. J., and BUFORD, J., concur in the opinion and judgment.